Citation Nr: 1813235	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  12-34 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected cervical spine disability, lumbar spine disability, and left inguinal herniorrhaphy.

2. Entitlement to an effective date earlier than February 6, 2004, for the award of Dependents' Educational Assistance (DEA) pursuant to 38 U.S.C. Chapter 35.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1986 to March 1993. 

This appeal comes before the Board of Veterans' Appeals (Board) from the January 2015 and June 2015 rating decisions of the Department of Veterans Affairs (VA), Salt Lake City, Utah, Regional Office (RO).  The January 2015 decision denied service connection for erectile dysfunction.  While the June 2015 rating decision assigned an effective date of February 6, 2004 for award of DEA. 

The Board previously remanded these claims in January 2016 and June 2017 for further development.  The RO has complied with the Board's most remand directive.  As such, the Board will proceed adjudicate the claims. Stegall v. West, 11 Vet. App. 268, 271(1998). 


FINDINGS OF FACTS

1. The Veteran's erectile dysfunction is not etiologically related to service, and it is not proximately due to or aggravated by a service-connected disability.

2. Prior to February 6, 2004, the Veteran did not have total disability that was permanent in nature.


CONCLUSIONS OF LAW

1. The criteria for service connection for erectile dysfunction to include as secondary to service-connected cervical spine disability, lumbar spine disability, and left inguinal herniorrhaphy have not been met. 38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The criteria are not met for an effective date earlier than February 6, 2004, for DEA benefits under Chapter 35, Title 38, of the United States Code. 38 U.S.C. § 3501, 3510 (2012); 38 C.F.R. § 3.807, 21.3021 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).   VA has obtained a medical opinion regarding the Veteran's claim in September 2017 and April 2016; as discussed in greater details below, the Board finds these medical opinions adequate upon which to adjudicate the merits of this appeal.

II. Secondary Service Connection

The Veteran contends that his erectile dysfunction is secondary to his service-connected cervical spine disability, lumbar spine disability, or left inguinal herniorrhaphy to include the medications prescribed.  

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2017).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Here, record reflects diagnosis of this disability.

However, the medical evidence of record weighs against a finding that the Veteran's erectile dysfunction is either caused or aggravated by his service-connected cervical spine disability, lumbar spine disability or left inguinal herniorrhaphy. 

To that end, VA medical opinions from April 2016 and September 2017 both found that the Veteran's erectile dysfunction is less likely than not proximately due to or the result of his cervical or lumbar spine disability or medication taken for these conditions .  In both opinions, the examiners explained that erectile dysfunction is multi-factorial, but cervical and lumbar disabilities are not a known cause of the condition.  But, the opinions highlight that the Veteran takes medication for hypertension and dyslipidemia, which are conditions that are risk factors for erectile dysfunction as indicated by current medical literature.   The Veteran also has diagnosis of obstructive sleep apnea, which is another risk factor for erectile dysfunction.  Notably, the Veteran is not service-connected for hypertension, dyslipidemia, or sleep apnea. Considering that the examiners reviewed the Veteran's complete medical history and offered complete rational, the Board finds the April 2016 and September 2017 medical opinions adequate with respect to the contention that the Veteran's erectile dysfunction is caused by either his cervical spine or lumbar spine disabilities.    

Furthermore, the September 2017 VA medical opinion found that the Veteran's cervical and lumbar disabilities existed prior to his erectile dysfunction.  Considering that these conditions did not worsen substantially over time, the examiner concluded the cervical and lumbar disabilities did not impact or aggravate his erectile dysfunction. The Board recognizes that the examiner did not use the preferred legal language-less likely than not-when providing an opinion regarding aggravation.  However, the examiner's rational shows that there is less than fifty percent likelihood that cervical condition and lumbar disability aggravated the Veteran's erectile dysfunction.  Given that the examiner considered the Veteran's complete medical record and provided complete rational, the Board finds the opinion adequate regarding the issue of whether the Veteran's cervical and lumbar spine disabilities aggravated his erectile dysfunction.   

Notably, a July 2015 private medical opinion from Dr. W.B. provided that spinal hemorrhage maybe the cause of the Veteran's erectile dysfunction.  This opinion, however, does not apply the proper legal standard and  Dr. W.B. failed to provide an adequate rational to indicate that  it is at least as likely as not that the Veteran's hemorrhage is etiologically related to his erectile dysfunction.  Further, even if Dr. W.B.'s opinion was adequate, the spinal hemorrhage is not service-connected disability.  Nor is it a symptomatology of the Veteran's service-connected cervical and lumbar spine disability.  That is, although a March 2005 examination reflects that the Veteran has had complete erectile dysfunction since a hematoma developed in his cervical and thoracic area, the examination shows that there was no etiology for the epidural hematoma.  Examiners that provided medical opinion in August 2016 and September 2017 both agreed that the epidural hematoma or spinal hemorrhage noted by Dr. W.B. is not attributable to either the cervical spine or lumbar spine conditions that the Veteran is service connected for.  

In summary, viewed collectively, the August 2016, and September 2017 VA opinions provide an adequate explanation for why the Veteran's erectile dysfunction is not caused or aggravated by his service-connected cervical spine and lumbar spine disabilities. Therefore, the probative value of these opinions outweighs that of the July 2015 Dr. W.B.'s opinion, which is unsupported by any accompanying rationale.

With respect to the Veteran's claim that his erectile dysfunction is related to his service-connected left inguinal herniorrhaphy, the September 2017 VA medical opinion, the only nexus medical opinion of record, does not support his contention. The September 2017 examiner concluded that the Veteran's service-connected left inguinal herniorrhaphy neither caused nor aggravated the Veteran's erectile dysfunction.  In that regard, the examiner opined that an uncomplicated hernia repair is not a known cause of erectile dysfunction. The examiner further explained that uncomplicated hernia repair in service could not have aggravated the Veteran's erectile dysfunction, which developed after his discharge.  The Board is cognizant that the examiner did not offer additional explanation to support this conclusion when answering the question regarding the Veteran's left inguinal herniorrhaphy.  However, when answering the question regarding the impact of the Veteran's cervical and lumbar disabilities, the examiner has thoroughly explained that erectile dysfunction is multi-factorial and that the Veteran has numerous risk factors that are not service connected.  Therefore, reading the examiner's opinion as a whole, the Board finds that the conclusion that the Veteran's left inguinal herniorrhaphy less likely than not caused or aggravated  the Veteran's erectile dysfunction is supported by adequate rational.   Therefore, the Board finds that the September 2017 medical opinion is adequate in that regard.  It is also highly probative with respect to establishing the second element of a secondary service connection claim. 

The Board has considered whether a direct service connection is warranted based on the Veteran's vasectomy in service.  However, after reviewing his service treatment records, the VA examiner in the September 2017 medical opinion, concluded that the Veteran underwent a routine vasectomy, which is not a known cause of erectile dysfunction.  As noted above, this examiner has indicated that erectile dysfunction is multi-factorial and the Veteran has numerous known risk factors, such as hypertension, obstructive sleep apnea and dyslipidemia that are not service-connected condition.  Based on this evidence, the Board finds that direct service connection is not warranted.    

Overall, the Board has considered the Veteran's own statements that his current condition is related to either his vasectomy, hernia surgery in the military, cervical spine disability and lumbar spine disability.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of erectile dysfunction falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).



III. Chapter 35 DEA Benefits

Basic eligibility for DEA benefits may be established for a child of a veteran who has a total disability permanent in nature resulting from a service-connected disability or who died while a disability so evaluated was in effect, or who died of a service-connected disability. 38 U.S.C. § 3501 (a) (2012); 38 C.F.R. § 3.807, 21.3021(a) (2017).

At present, the Veteran has established eligibility for DEA benefits from February 6, 2004, which is the date that he has a combined 100 percent disability rating for all his service-connected disabilities.  Review of the record, however, shows that he does not have a total disability rating prior to this date that would give rise to earlier eligibility for DEA benefits. Therefore, this claim also must be denied.


ORDER

Service connection for erectile dysfunction, to include as secondary to service-connected cervical spine disability, lumbar spine disability, and left inguinal herniorrhaphy is denied. 

Eligibility for DEA benefits under Chapter 35, Title 38, of the United States Code, prior to February 6, 2004 is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


